Citation Nr: 0525587	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  97-34 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran had active military service from December 1965 to 
December 1969 and from April 1980 to December 1995.  He also 
had various periods of active duty for training and inactive 
duty training between 1970 and 1980.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied service connection 
for a skin disorder manifested by lesions (actinic 
keratitis), malaria and an upper back disorder.  It also 
denied service connection for an undiagnosed illness 
manifested by a skin rash, headaches, joint pain, muscle 
pain, shortness of breath, an upper respiratory disorder and 
memory loss and lack of concentration.  Service connection 
was granted for residuals of a myocardial infarction rated as 
30 percent disabling, a deviated nasal septum rated as zero 
percent disabling and sleep apnea rated as zero percent 
disabling.  The veteran disagreed with each of those actions.

In October 1998, the Board remanded the case to provide the 
veteran a hearing before a Member of the Board, which was 
conducted by the undersigned in November 2000.  

In a May 2001 decision, the Board denied service connection 
for a skin disorder and an upper back disorder, on a direct 
basis; and denied service connection for skin rash, 
headaches, muscle and joint pain, shortness of breath, an 
upper respiratory disorder, memory loss and lack of 
concentration as chronic disabilities resulting from an 
undiagnosed illness.  The Board also granted an increased, 30 
percent, rating for service-connected sleep apnea.  The Board 
remanded the issues set forth on the cover page of this 
decision for additional development.  

The RO, in an August 2001 rating decision, granted a total 
disability rating due to individual unemployability, 
effective November 2000.  As a substantive appeal was not 
submitted within 60 days of the February 2002 statement of 
the case nor within one year of the August 2001 rating 
decision, the issue is not in appellate status. See 38 
U.S.C.A. § 7105 (West 2002).  That decision also granted an 
increased, 60 percent, rating for the veteran's service-
connected coronary artery disease, status post myocardial 
infarction.  

In a March 2003 Board decision, service connection for 
malaria was denied and the evaluation for service-connected 
coronary artery disease, status post myocardial infarction 
was increased to 100 percent.  In September 2003, the Board 
remanded, the issue of an increased initial rating for a 
deviated nasal septum for additional development.  In a 
November 2004 decision, in pertinent part, the RO increased 
the rating for the service-connected deviated nasal septum to 
10 percent disabling, effective January 1, 1996.  Since that 
remaining issue continues to be on appeal, the case was 
returned to the Board in May 2005 for appellate review.  


FINDING OF FACT

The veteran's service-connected deviated nasal septum is 
productive of no more than traumatic deflection of the nasal 
septum with marked interference with breathing space or 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
service-connected deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1996); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.97, Diagnostic Code 6502 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the implementing regulations [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to submit any pertinent evidence in his 
or her possession.   

With regard to the veteran's claim for a higher initial 
rating for a deviated nasal septum, the Board notes that VA's 
General Counsel has held that the notification requirements 
of the VCAA and the regulations implementing it are not 
applicable to initial evaluation issues.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The Board is bound by this opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  

However, the Board notes that the record reflects that by 
correspondence dated in May 2001 and May 2002, the veteran 
has been informed of the requirements for the benefit sought 
on appeal, the evidence necessary to substantiate his claim, 
the information that he must provide to enable the RO to 
obtain evidence on his behalf, and the evidence that he 
should submit.  Moreover, the veteran's service medical 
records and pertinent post-service medical records have been 
obtained, and the veteran has been afforded appropriate VA 
examinations.  

In sum, the facts pertinent to this claim have been properly 
developed.  Accordingly, the Board will address the merits of 
the claim.  



II.  Factual Background

Historically, it is noted that the veteran was treated during 
active duty on several occasions for sinusitis.  In April 
1985, the veteran underwent a left Caldwell-Luc procedure for 
chronic left maxillary sinusitis.  

On VA examination in April 1996, the veteran complained of 
recurrent upper respiratory infections.  He indicated that 
his sinuses were "clogged."  He reported nasal bleeding 
with dry climates but denied any seasonal exacerbation or 
allergic symptoms.  On physical examination, the veteran's 
nasal mucosa was erythematous.  He had an extremely severe 
septal deviation.  There was a coddle deviation on the right.  
There was a more cephalad spur that impinged into the left 
middle meatus and extended all the way back to the posterior 
bone wall.  No evidence of polyps or purulence was noted.  
The nasal floor was unremarkable.  No sign of active 
infection was observed.  His nasopharynx revealed clear 
eustachian tora.  No nasopharyngeal masses or adenoid pad 
were shown.  The veteran did have a toric soft pallet and 
macroglossia.  The diagnostic impression was severely 
deviated nasal septum with chronic nasal congestion; history 
of recurrent upper respiratory infections, history of left 
Caldwell-Luc, and history of a positive sleep study as well 
as symptomatic obstructive sleep apnea.  The examiner noted 
that the veteran would benefit from a septoplasty.  

On VA examination in March 2002, the veteran related a long 
history of upper respiratory infections, sinusitis, and 
headaches in the frontal area and over the maxillary sinuses.  
On physical examination, the veteran had a very small 
oropharyngeal area with prolapse of the soft palate which was 
very flaccid.  It was noted that the veteran had a very large 
tongue, a deviated nasal septum to the right side, without 
any nasal air play.  There was evidence of post-traumatic 
nasal deformity with depression of the left nasal bone and 
out fracture of the right nasal bone.  The diagnosis was 
chronic sinusitis; postoperative Caldwell-Luc; allergic 
rhinitis, most probably pollen and mold allergies; recurrent 
fractures of the nose, ostensibly in the service, severe 
obstructive sleep apnea syndrome, rule out element of 
atypical narcolepsy.  

On VA examination in April 2004, it was noted that on 
external examination, the nasal septum was midline.  On 
internal examination, it was deviated to the right, 
essentially blocking the right nasal air passage virtually 
completely.  The veteran had minimal air passage on the right 
and a wide patent on the left.  Nasal mucosa is mildly 
hyperemic.  He had no sinus tenderness.  The diagnostic 
impression was chronic sinusitis; allergic rhinitis; status 
post recurrent fractures of the nose, status post Caldwell 
Luc.  


II.  Legal Analysis

The veteran is seeking an increase in a 10 percent evaluation 
for his service-connected deviated nasal septum.  

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See 38 C.F.R. §§ 4.1, 4.2 (2004); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Effective on October 7, 1996, during the pendency of this 
appeal, the VA's Ratings Schedule, 38 C.F.R. Part 4, was 
amended with regard to evaluating a deviated nasal septum.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  

Under 38 U.S.C.A. § 5110(g) (West 2002), the retroactive 
reach of the revised version of that criteria can be no 
earlier than the effective date of that change.  

In this case, the RO adjudicated the veteran's claim under 
both the new and old versions of the regulation; thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  

Prior to October 7, 1996, a traumatic deviated nasal septum 
with marked interference with breathing space was provided a 
maximum 10 percent schedular evaluation. A noncompensable 
evaluation was provided for slight symptoms only. 38 C.F.R. § 
4.97, Diagnostic Code 6502 (1996).

Effective on October 7, 1996, traumatic deviated nasal septum 
with 50 percent obstruction of the nasal passages on both 
sides or complete obstruction on one side was provided a 
maximum 10 percent schedular evaluation under 38 C.F.R. § 
4.97, Diagnostic Code 6502 (2004).  

The Board has reviewed the veteran's case under both the old 
and revised version of the rating criteria in order to 
determine which version is more favorable to his claim.  In 
this case, the Board concludes that the evidence does not 
support the assignment of an evaluation in excess of 10 
percent for the service-connected deviated nasal septum under 
either version of the rating criteria.  

The Board has considered the veteran's complaints regarding 
his deviated nasal septum; however, the symptomatology 
reported is contemplated by a 10 percent evaluation under the 
old criteria of Code 6502 which requires evidence of marked 
interference with breathing space.  In this regard, it is 
noted that VA examination reports, including the April 2004 
VA examination, show that the veteran's septum is deviated to 
the right essentially blocking the right nasal air passage 
completely.  Complete obstruction on one side of the nasal 
airway is noted under the new criteria for a 10 percent 
evaluation for deviated nasal septum, Code 6502.  

Therefore, for the reasons and bases discussed, the Board 
concludes that the preponderance of the competent and 
probative evidence of record is against finding that a rating 
in excess of 10 percent is warranted either the former or the 
current schedular criteria.  Thus, the benefit sought on 
appeal is denied.  Moreover, 10 percent is the maximum 
schedular rating under diagnostic code 6502 and there is no 
evidence to support assignment of a higher rating.

In this regard, although allergic rhinitis has been 
diagnosed, there have been no clinical findings that the 
veteran had polyps to warrant a 30 percent rating under 
diagnostic code 6522.  Moreover, while chronic sinusitis has 
been diagnosed, such has not been manifested by three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting as required for a higher 30 
percent evaluation under Code 6513.  38 C.F.R. § 4.97 (2004).  

The Board further finds no evidence that the service-
connected deviated nasal septum, in an of itself, presents 
such an unusual or exceptional disability picture as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  

There is no evidence that this disability alone interferes 
markedly with employment in a way not contemplated by the 
schedular rating.  Nor is there any evidence that it has 
caused repeated hospitalizations, or that there were any 
other exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level for his deviated 
septum, and that a remand for consideration of an 
extraschedular evaluation is not warranted.  




ORDER

Entitlement to an increase in a 10 percent initial rating for 
a service-connected deviated nasal septum is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


